Citation Nr: 1422008	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis, to include as secondary service-connected bilateral patellofemoral dysfunction and strain and/or lumbar degenerative disc disease (DDD).

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before the undersigned at a videoconference hearing; a transcript of this hearing is of record.

These matters were previously before the Board and the subject of prior remands in February 2011 and April 2013.


FINDINGS OF FACT

1.  The Veteran's bilateral knee arthritis was not manifested in service or to a compensable degree within the first year after service, and the more probative evidence of record indicates these disorders were not caused or aggravated by the service-connected patellofemoral dysfunction with strain and/or lumbar DDD.

2.  The service-connected bilateral lower extremity radiculopathy was not shown at any time to have been manifested by moderate or severe incomplete paralysis or complete paralysis of the sciatic nerve. 
CONCLUSIONS OF LAW

1.  Bilateral knee arthritis was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by service-connected patellofemoral dysfunction with strain and/or lumbar DDD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013). 

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This notice ideally should be provided to the Veteran prior to initially adjudicating her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing all necessary VCAA notice and then readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Complete notice for the service connection claim was provided via letters in August 2006 and April 2013, so it was after the initial adjudication of the claim.  This notice timing error was cured when the claim was readjudicated in a June 2013 SSOC.

As for the bilateral lower extremity radiculopathy, the July 2007 rating decision on appeal granted service connection for these disabilities, and assigned a disability ratings and effective dates for the awards, so statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in February 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating purpose.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) who conducted the hearing in accordance with 38 C.F.R. § 3.103(c)(2) (2013).  In particular, she identified the issues on appeal and elicited testimony regarding potential evidence pertinent to the claims.  The Veteran has not alleged there was any deficiency in the conducting of her Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

These matters were most recently remanded in April 2013.  Although the Veteran's representative asserted in the January 2014 that the VA examination was inadequate because not all of the remand directive were addressed, the Board finds that there has been substantial compliance with the remand directives in providing additional notice, obtaining additional treatment records and medical opinions, and in assessing the symptoms and findings associated with the bilateral lower extremity radiculopathy.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Through no fault of his own, the neurologist was unable to obtain complete findings.  In this regard, the Veteran was scheduled for an EMG for which she failed to appear.  Information obtained as a result of this testing would have contained information that would have enabled the examiner to provide more thorough answers.  

VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria and Analysis for Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain diseases, such as arthritis, are considered chronic.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  If a chronic disease is shown in service, subsequent manifestations of the same disease, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a chronic disease is at issue, such as arthritis, or any other disease enumerated at 38 C.F.R. § 3.309(a) , see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.  Evidence of continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be demonstrated by submitting evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Savage v. Brown, 10 Vet. App. 488, 495-97; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

With regard to secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) , the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran's service treatment records show she reported having a 2 week history of left knee pain and stiffness in June 1985.  The assessment was overuse syndrome.  In July 1986, she reported having climbed over a wall during PT; she did not notice the distance and jumped down from the wall and landed the wrong way.  After landing on her feet she fell to her buttocks and hurt her back and shoulder.  She complained of leg pain in October 1986.

On March 1993 VA examination, the Veteran reported having had an injury in service after falling off a climbing wall; she currently experienced bilateral knee stiffness.  X-rays of the knees were normal.  In an April 1993 addendum, the physician wrote "with history of trauma and repeated strains combined [with] structural (Genuvalcum) [and] obesity symptoms [and] findings are compatible with diagnosis arthralgia generalised, but especially knee [and] ankles, and back.  Xrays may eventually show degenerative changes and an element of traumatic arthritis would have to be assumed."

On August 1995 VA examination, the Veteran had bilateral knee pain with squatting.  The impression was degenerative changes of the knees, but X-rays revealed no abnormality.

In March 1996, the Veteran again reported having a training accident in 1986 in which she fell 18-20 feet from a climbing wall and landed on her legs and buttocks.  She reported having intense pain in her knees, legs, and back as a result of the fall.  She has had knee pain since then.  X-rays of both knees in September 1996 revealed very mild hypertrophic spurring of the patella, but no other abnormality was seen.

On September 1996 VA examination, the Veteran complained of knee pain and stiffness as well as occasional swelling.  The impression was chondromalacia, right patella, mild.  

A February 2002 VA record shows that X-rays of the knees revealed medial compartment sclerosis on the right and maybe some early arthritic changes bilaterally.

On November 2006 VA examination, the examining physician indicated knee arthritis was not found on X-rays.

On August 2009 VA examination, the physician did not review the Veteran's claims file, but diagnosed mild degenerative spurring of the knees that he opined were age-related changes rather than post traumatic and not the direct or proximal result of the service-connected patellofemoral syndrome and strain.

During the October 2010 videoconference, the Veteran testified that VA physicians have told her that her arthritis is related to the in-service injury.

On March 2011 VA examination, the examiner found no support for Dr. D. T's April 1993 written addendum of there being a history of trauma and repeated knee strains.  There were no clinical notes in STRs documenting repetitive activities or injuries that may have resulted in recurrent knee pain.  A July 1986 clinical note shows the Veteran had no knee pain after jumping over a wall and landing wrong.  In June 1985, she gave a 2 week history of left knee pain that was diagnosed as overuse syndrome.  There was no other specific disease, event, or injury in her service treatment record that would result in degenerative spurring of her knees.  The examiner added that the 1993 opinion was merely speculative.  This physician opined that it is less likely than not that the bilateral degenerative spurring had its clinical onset during service and it is most likely due to her weight, genetics, and age.  Also, the Veteran's service-connected bilateral patellofemoral dysfunction and strain did not permanently aggravate the degenerative spurring since the spurring was not present until 1996, 10 years after the Veteran reported injury to her knees.

In April 2012, a VA opinion was obtained that was based on a review of the record.  The examiner opined it is less likely as not that the Veteran's degenerative arthritis is secondary to her service-connected bilateral patellofemoral syndrome.  The mild hypertrophic spurring about the right knee joint is most likely the result of her weight, genetics, and age.  There is no evidence to support the diagnosis of degenerative arthritis was the result of the already service-connected knee disabilities.  The physician also referred to the remarks section of the March 2011 VA examination in support of the opinion.

On May 2013 VA examination, the claims file was reviewed.  The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  There is no evidence to support that the bilateral knee arthritis was caused or aggravated by the service-connected lumbar disability.  The examiner found no other meaningful research information to support that arthritis of the lumbar spine can cause or aggravate arthritis in the knees.  Osteoarthritis is the most common type of knee arthritis.  It is also called wear-and-tear arthritis or degenerative joint disease.  Osteoarthritis is characterized by progressive wearing away of the cartilage of the joint.  As the protective cartilage is worn away by knee arthritis, bare bone is exposed within the joint.  Knee arthritis typically affects persons over 50 years old and is more common in persons who are overweight.  There is also a genetic predisposition to this condition and other factors that can contribute to developing knee arthritis include trauma to the knee, meniscus tears or ligament damage, and fractures to the bone around the joint.

The evidence establishes the Veteran has degenerative spurring in both knees, which was also referred to as arthritis.  The more probative evidence of record indicates the current arthritic condition of the knees is not directly related to service.  

The April 1993 VA examination supplemental opinion and the more recent March 2011 VA opinion specifically address direct service connection; however, the Board finds the March 2011 opinion is more probative.  The April 1993 favorable opinion is speculative because at the time it was offered there was no evidence of arthritis in either knee, and the physician was unsure whether degenerative changes or arthritis would even develop.  It lacks probative value because he also based his opinion on a medical history that is not supported by the medical evidence, therefore, an inaccurate medical predicate.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); and Reonal v. Brown, 5 Vet. App. 458 (1993).

The evidence does not support a finding that the Veteran had trauma to her knees or that she experienced repeated strains.  She consistently reported having knee pain since jumping off the climbing wall, but her STRs show her complaints were limited to her low back and shoulder.  Therefore, while she may be competent to report an injury, her statements are not credible because they are inconsistent with medical evidence contemporaneous with the injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).   There is also no evidence of repeated strains in service.

In contrast, the March 2011 VA opinion was adequately explained and consistent with the record.  The physician reviewed the records and found no evidence of any event or injury in service that would cause the bilateral knee spurring that was first noted in 1996.  Instead, other factors were found to be more likely etiologically related.

Service connection on a direct basis also may not be established based on a presumption since the record clearly shows degenerative changes were not found until many years after service rather than during the first post-service year.   See 38 C.F.R. § 3.309; see also Savage, supra.

Finally, direct service cannot be established based on continuity of symptomatology since her arthritis was not first noted in service.  See 38 C.F.R. § 3.303(b).  Although the Veteran reported a 2 week history of left knee pain in service, not every manifestation of joint pain in service can be assumed to be related to arthritis, particularly when it was not diagnosed until many years after service.

Turning to the matter of service connection of a secondary basis, service connection is in effect for patellofemoral syndrome with strain and a lumbar disability.  Since there is no probative evidence of a nexus between the claimed disabilities and the service-connected disabilities, service connection on this basis is also not warranted.

Collectively, the VA opinions of March 2011, April 2012, and May 2013, addressed secondary service connection and essentially found that the currently claimed bilateral knee disability (i.e., arthritis) was not caused or aggravated by the bilateral patellofemoral syndrome with strain or lumbar DDD.  Each medical provider explained their reasoning for reaching their respective conclusions and considered all of the available evidence.  There is no probative evidence to refute these opinions.

The Board has considered the contentions of the Veteran that her knee arthritis is related to her service and/or to her service-connected disabilities.  However, her opinion is outweighed by the findings to the contrary by the March 2011, April 2012, and May 2013 VA examiners, as they are medical professionals who considered her statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In light of the above, the Board finds that in reading all of the opinions together, there is more probative evidence against the claim rather than in favor of it.  Therefore, doctrine of reasonable doubt does not apply and service connection for bilateral knee arthritis is warranted on either a direct or secondary basis.  See 38 C.F.R. §§ 3.102 .

Legal Criteria and Analysis for Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

The RO assigned initial 10 percent disability ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the bilateral lower extremity radiculopathy associated with the service-connected low back disability.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

A review of the record does not show that initial ratings in excess of 10 percent are not warranted for the bilateral lower extremity radiculopathy.

Throughout the appeal period, the Veteran reported having pain that radiated to both legs.  See VA treatment records in September 2006, January 2007, July 2007, February 2008, May 2008, October 2009, August 2010, and May 2013 VA examination.  

Prior to her initial VA examination, the Veteran denied having any additional symptoms such as tingling or numbness.  See VA treatment records in October 2007 and August 2007.  Findings on physical examination revealed strength in her lower extremities was 5/5; sensation was intact to light touch and pin prick; motor coordination was within normal limits; and reflexes were normal.  See October 2006 VA treatment record.

On November 2006 VA examination, the Veteran complained of having numbness along the L5-S1 root on both sides and decreased sensation along the same root bilaterally.  She had normal motor function and 2+ deep tendon reflexes in the knees and ankles.

In January 2007, she denied having numbness or tingling, but in March 2007 she reported having intermittent loss of sensation in her toes.  The following month she reported occasional tingling in her feet.  Occasional numbness and tingling was reported in the left thigh in July 2007 and in the feet in September 2007.

Similar symptoms were reported in September 2007, May 2008, and February 2009, but there were also times when she denied having numbness, such as in April 2007, December 2007, and February 2008. 

On August 2009 VA examination, the Veteran reported having a stocking and glove distribution of decreased sensation in the left leg.  On examination, deep tendon reflexes could not be elicited, but her motor function was normal.

In August and December 2010, the Veteran reported having right leg symptoms of pain, numbness and tingling.  Neurologically, her motor coordination was within normal limits and sensation was intact to light touch.

On May 2013 VA examination, the Veteran complained of constant low back pain that radiated to the buttocks into the back of both legs and to the toes on the left and to the calf on the right.  She also reported numbness in her legs and feet, and weakness in her hips and knees.  She reported being able to walk no more than 15 yards due to pain.  The examiner indicated the Veteran did not have any symptoms attributable to peripheral nerve conditions.  Muscle strength was normal bilaterally.  Reflexes were absent bilaterally at the knee and ankle levels.  Sensory testing was normal in the right thigh/knee, lower leg/ankle, and foot, but was absent at these levels on the left.  Based on the examination, the examiner noted the sciatic, anterior crural (femoral), obturator, and external cutaneous nerves were normal, bilaterally.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The neurologist remarked that the Veteran had no motor deficits related to the lumbar spine.  Her sensory exam was not consistent with a root lesion, and she failed to report for EMG studies.  Therefore, the examiner stated that he was unable to diagnose a lumbar radiculopathy.

The Veteran was found to have numbness along the L5-S1 root, bilaterally, on November 2006 VA examination with no other associated neurological symptoms in her lower extremities.  Since then her symptoms appear to be intermittent since there have been occasions in which she denied having decreased sensation and sensory testing in August and December 2010 was normal.

Although she later began to voice complaints about tingling in her lower extremities, there is no clinical evidence that attributes this symptom to her service-connected radiculopathy.  The May 2013 VA examiner noted the Veteran was scheduled for an EMG, but she failed to report for this additional testing.  The Veteran was also shown to have some deficits in her bilateral lower extremity reflexes, but the neurologist essentially found no evidence of lumbar radiculopathy on examination.

Again, the Veteran failed to report for the EMG scheduled in conjunction with her VA examination in 2013.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence, as in this case when she failed to report for testing that would have provided findings relevant to the severity of her disability.

Given that the only symptoms that appear to have been attributed to her bilateral lower extremity radiculopathy are pain and intermittent sensory loss, the disability is consistent with no worse than mild, incomplete paralysis.

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate, particularly as the rating criteria are thorough and the Veteran does not manifest or describe symptomatology outside of those criteria.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  In fact, the May 2013 VA examiner indicated the Veteran did not have a nerve condition that impacted her ability to work.  In addition, the Veteran has not indicated that her bilateral lower extremity radiculopathy has severely impacted her either in the loss of time from work or as resulting in frequent hospitalizations.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral knee arthritis is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


